         

Exhibit 10.1
(PIXELWORKS LOGO) [v54492v5449201.gif]
SENIOR MANAGEMENT BONUS PLAN
PURPOSE
The Senior Management Bonus Plan (the “Plan”) was adopted to promote a shared
sense of responsibility for growth and financial success of Pixelworks, Inc.
(the “Company”). The Plan is intended to motivate and reward Plan Participants
for both Company and individual performance.
DEFINITIONS

     
Plan Participant
  An employee of the Company or its subsidiaries, approved by the Plan
Administrator for participation in the Plan.
 
   
Performance Measures
  Revenue, EBITDA and other operational objectives approved by the Plan
Administrator for the applicable year. The Plan Administrator will establish the
specific targets each year for the performance measures to be used under the
Plan for that year.
 
   
Target Bonus
  A percentage of base pay intended to be paid to a Plan Participant if 100% of
Performance Measures are achieved. The Plan Administrator will establish the
Target Bonus each year for each Participant in the Plan.
 
   
Overachievement
Bonus
  A multiple of the Target Bonus to be paid to a Plan Participant for a
particular year if performance goals established by the Plan Administrator are
exceeded by a specified amount. The Plan Administrator will establish the
Overachievement Bonus (if any) each year for each Plan Participant.
 
   
Bonus Payout
  The actual bonus awarded to the Plan Participant.
 
   
Plan Administrator
  The Compensation Committee of the Company’s Board of Directors. The Plan
Administrator may assign certain administrative duties related to the Plan to
employees of the Company.
 
   
Plan Year
  The calendar year to which a particular bonus opportunity relates.
 
   
Termination
  As to a particular Plan Participant, the cessation of the Plan Participant’s
employment with the Company or its subsidiaries for any reason.

PARTICIPATION
An employee must meet the following criteria to participate in the Plan:

 



--------------------------------------------------------------------------------



 



  •   Be a regular full-time employee of the Company or any of its subsidiaries
in a Director, Principal Architect, Senior Director, Fellow, Chief Architect,
Senior Fellow, Vice President, Chief Financial Officer (“CFO”), President and/or
Chief Executive Officer (“CEO”) role, or equivalent position and approved by the
Plan Administrator for participation in the Plan for the applicable Plan Year;  
  •   Be employed in an eligible position for a minimum of three months during
the Plan Year; and     •   Be actively employed by the Company on the day
bonuses are paid to Plan Participants under the Plan. If a Plan Participant has
a Termination for any reason before the payment date, the Plan Participant will
not be entitled to any payment of a bonus under the Plan and no bonus (or
portion thereof) shall be considered to have been earned regardless of how long
he or she was employed during or after the Plan Year (subject to the discretion
of the Plan Administrator as provided herein).

TARGET BONUS
Two specific Performance Measures must be achieved for any bonus amounts to be
paid under the Plan:

(1)   Revenue must meet or exceed a baseline target that has been established by
the Plan Administrator for the year.   (2)   Earnings Before Interest, Taxes,
Depreciation and Amortization (“EBITDA”) must meet or exceed a baseline target
that has been established by the Plan Administrator for the year.

If both of the above requirements are met, bonuses will be calculated based on
attainment of specific Performance Measures related to each of the following:

(1)   Revenue       The bonus, if any, related to this measure is based on the
excess of actual revenue over the baseline target, up to a specified maximum
amount.   (2)   Earnings Before Interest, Taxes, Depreciation and Amortization
(“EBITDA”)       The bonus, if any, related to this measure is based on the
excess of actual EBITDA over a baseline target, up to a specified maximum
amount.   (3)   Operational Objectives       The bonus, if any, related to
various operational measures is based on whether or not the specified objectives
were achieved.

The Plan Administrator will assign a weight to each of the Performance Measures.
The weight assigned represents the maximum percentage of the Target Bonus that
can be earned for that Performance Measure when all of the goals related to the
Performance Measure are met. The weight assigned to each of the Performance
Measures varies by Plan Participant, based on the Plan Participant’s position /
function with the Company.

 



--------------------------------------------------------------------------------



 



OVERACHIEVEMENT BONUS
An Overachievement Bonus may be paid to Plan Participants if performance goals
established by the Plan Administrator for the applicable Plan Year are exceeded
by a specified amount.
DISCRETIONARY ELEMENT
The CEO may recommend to the Plan Administrator adjustments to bonus amounts.
Notwithstanding any other provision herein, the Plan Administrator may, in its
sole discretion (whether or not at the recommendation of the CEO), adjust
(either in a positive or negative manner as to any particular bonus) the bonus
amount for any Plan Participant hereunder based on the Plan Participant’s
individual performance, extraordinary results or other factors considered
appropriate by the Plan Administrator. The Plan Administrator may also award a
discretionary bonus to any employee of the Company (regardless of performance)
based on such factors as it in its sole discretion considers appropriate.
AWARD DISTRIBUTION
Bonus payouts will be based on the Plan Participant’s actual salary paid during
the Plan Year. Salary will include all base pay, but will exclude any
allowances, bonus payments and all other compensation.
PRO-RATA AWARDS
If the Plan Participant is promoted, demoted, or changes job responsibilities
during the year, his/her Target Bonus will be re-evaluated by the Plan
Administrator. If a change is warranted, it will be effective on the date of the
change in responsibilities for the balance of the year. Bonus amounts will be
subject to adjustment on a pro-rata basis for any changes in an individual’s
status as a Plan Participant based on the percentage of time spent as a
participant in the plan. If a Plan Participant is no longer in an eligible
position due to a change in responsibilities or demotion at the time bonuses are
paid under the Plan, the Plan Participant will not be entitled to payment of any
bonus under the Plan.
All pro-rata awards will be determined by using the salary actually paid to the
Plan Participant during the portion of the Plan Year that the individual was a
Plan Participant.
Notwithstanding the foregoing, the Plan Administrator may provide for a Plan
Participant to receive a pro-rata share of an award for a Plan Year if he or she
leaves the Company or any of its subsidiaries during the year due to death,
retirement, or extended disability.
PLAN ADMINISTRATION AND AUTHORITIES
All bonus awards must be approved by the Plan Administrator.
This Plan is not a contract of employment nor a contract as to any particular
bonus or other compensation opportunity. It creates no rights for any Plan
Participant to continue employment with the Company for any length of time, nor
does it create any rights for any Plan Participant or any obligations on the
part of the Company in any other respect. The Plan is simply a general framework
on which the Company may base its bonus determinations. Notwithstanding anything
else contained herein to the contrary, the Company reserves the right, in its
sole discretion, to amend, modify or terminate the Plan at any time and in any
manner. Any such amendment must be in writing and signed by an authorized
officer of the Company.

 



--------------------------------------------------------------------------------



 



The Plan Administrator shall administer the Plan, select the Plan Participants
and establish the terms and amounts of any bonus award under the Plan as set
forth herein. The Plan Administrator shall have the authority to construe and
interpret the Plan and any other document relating to the Plan. All actions
taken and all interpretations and determinations made by the Company in respect
of the Plan shall be conclusive and binding on all persons and shall be given
the maximum deference permitted by law.

 